Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-17 are currently pending in the instant application.  Applicants amended claims 1-10 and added new claims 11-17 in an amendment filed on June 18, 2020.  Claims 1-17 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2018/085224, filed on December 17, 2018 and claims benefit of Foreign Application EPO 17209195.1, filed on December 20, 2017. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 18, 2020 and September 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grosjean-Cournoyer, et al. (EP 1 713 334 B1). The instant invention claims 
    PNG
    media_image1.png
    93
    667
    media_image1.png
    Greyscale

 The Grosjean-Cournoyer, et al. reference teaches a composition containing   
Recitation of the intended utility in the preamble does not impart patentability to a known composition ( In re Spada, 911 F. 2d 705, 15 USPQ 1655 (Fed Cir. 1990)). 

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14, 16 and 17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Corbin (WO 2017/004333 A1) in view of Petre, et al. (Acta Hortic. (2015) 1094, 431-438 abstract).  Applicants claim 

    PNG
    media_image2.png
    424
    729
    media_image2.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Petre, et al. teaches that Fosetyl-Al is a well known fungicide which its efficacy is increased by an indirect effect of enhancing natural plant defenses via release of ethylphosphonate inside the plant tissue, triggering salicylic acid, jasmonic acid and ethylene pathways.  It also teaches that the plant defence enhancement effect of fosetyl-Al intensifies the plant immune response against a broad number of ascomycetes including Venturia inaequalis.   Fosetyl-Al reduces the conidial infections of V. inaequalis on newly formed leaves.
Corbin reference teaches the use of succinate dehydrogenase inhibitor class of fungicides for controlling tree fungal pathogens such as apple scab (see paragraphs 0017-0018).  The prior art reference also teaches in a preferred embodiment that the SDHI fungicide and the adjuvant may be mixed with a phosphonate (see paragraph 
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Corbin  and the instant invention is that it does not teach a specific composition comprising a SDHI and a phosphonate for treating apple scab but it broadly teaches that a mixture of the two is included in the prior art.
	Petre, et al. teaches that phosphonates can be used to reduce apple scab and that it intensifies the plant immune response.	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Kerkoven, 205 USPQ 1069 (CCPA 1980), it was well established that it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. For example, it is obvious to prepare a composition comprising a SDHI fungicide and a phosphonate fungicide for controlling apple scab when the art teaches that each of the fungicides individually can be used to control apple scab with a reasonable expectation of success.  Also, mosaic scab is a form of apple scab which is caused by the same fungus Venturia inaequalis. The prior art also teaches the additional benefit of using a phosphonate fungicide which is to enhance the plant immune response to Venturia inaequalis.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare a composition comprising a SDHI fungicide and a phosphonate fungicide based on the teachings of the preferred 

IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626